DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “generator” modified by “configured to”; “unit” modified by “configured to”; “converter” modified by “configured to”; “compensator” modified by “configured to” in claims 7-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the computer readable recording medium could be construed as signal per se.  Although the specification discloses various computer readable recording media that fall within the four statutory categories i.e., products; these media are enumerated as exemplary and open-ended, and may include signals distributed over a network.  Thus, the broadest reasonable interpretation (BRI) of computer readable recording medium could also encompass non-statutory subject matter i.e., signals/carrier waves over a network.  For this reason, claim 13 fails the first criterion of eligibility.  See MPEP 2601 (I-II).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ophir et. al., “Lung Structures Enhancement in Chest Radiographs via CT based FCNN Training”, applicant’s submitted prior art.
Regarding claim 1, Ophir teaches a method of reconstructing a medical image, (see section 2.1, line 1; “the method for generating digitally reconstructed radiographs (DRRs)”; also Fig. 1) the method comprising: generating at least one base image by reducing a dimensionality of a three-dimensional medical image (see Abstract; “By first segmenting the lungs in the CT domain, we are able to create a dataset of 2D lung masks to be used for training the segmentation FCNN. For training the extraction FCNN, we create DRR images of only voxels belonging to the 3D lung segmentation which we call “Lung X-ray” and use them as target images.” I.e., the 2D lung masks serve as based images of reduced dimensionality from a 3D Lung X-ray); generating at least one segmented image by reducing a dimensionality of a three-dimensional image of a region of a tissue see Abstract as cited above, i.e., 2D lung masks; also section 2.3, line 13+; “an example result of the “lung X-ray” generation process is given in Fig.4”); and training, by using training data including the at least one base image and the at least one segmented image, an artificial intelligence (AI) model that separates at least one tissue from a medical image showing a plurality of tissues overlapping one another on the same plane (see Fig.1, abstract, page.7, line 1-3; “by training a FCNN to synthesize a “lung X-ray” matching a DRR input, we are able to extract the lung structures from the input image”).
Regarding claim 2, Ophir teaches the method according claim 1, further comprising: receiving a two-dimensional medical image (see Fig.1, “input X-ray”); and separating a specific tissue from the two-dimensional medical image via the Al model (see Fig.1 “extracted lung structure”) and generating a medical image including the specific tissue or a medical image from which the specific tissue is removed (see Fig.5; “extracted lung structure”).  See also Introduction: “Given a chest X-ray as input, we introduce a method that allows extraction of lung structures as well as synthesis of an enhanced radiograph.”
Regarding claim 3, Ophir teaches the method according claim 2, wherein the three-dimensional medical image includes a computed tomography (CT) image or a magnetic resonance imaging (MRI) image (see section 2.3, line 1+; “in order to teach a FCNN to perform this decomposition task, we make use of the 3D CT data”), and wherein the two-dimensional medical image includes an X-ray radiograph (see Fig.5; “input X-ray”).
Regarding claim 4, Ophir teaches the method according claim 1, wherein the generating of the at least one base image comprises generating at least one two- dimensional base image (see rejection of claim 1 above) by projecting the three-dimensional medical image in at least one direction (see page 5, line1-3; “a 2D projection of 3D lung mask matching the CT case used for DRR generation”), and wherein the generating of the at least one segmented image comprises generating at least one two-dimensional segmented image by projecting the three-dimensional image of the region of the tissue or the three-dimensional image of the region excluding the region of the tissue in at least one direction (see Fig.3.(a) and (b), the method for generating DRRs are applies to all images). 
Regarding claim 5, Ophir teaches the method according claim 1, wherein the training of the Al model comprises training the Al model by using training data (see page.8, line 1-3; “the network was trained to synthesize the required target image using training with batches of size 8 and with ADAM optimizer.”) further including a value of analysis including a histogram or texture for a lesion tissue (see page.7, line 17-19; discloses value of texture “median texture greater than 3, median subtlety greater than 4, level of agreement of at least 2 radiologists”).
Regarding claim 6, Ophir teaches the method according claim 1, further comprising filling the region of the tissue segmented from the three-dimensional medical image with a specific brightness value (see Fig.3(b); discloses brightness of the image).
Regarding claim 7, the scope of claim 7 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claim 1 is equally applicable here.
Regarding Claim 8, Ophir teaches the method according to claim 7, further comprising a region segmentation unit configured to segment at least one tissue from the three-dimensional medical image (see rejection of claim 1 above; also page.5, line 3+; “we extract the filled structure of the largest connected component”).
Regarding Claim 9, Ophir teaches the method according to claim 7, further comprising an image converter configured to separate a specific tissue from a two-dimensional medical image via the Al model (see Fig.1; “Lung Tissue Extraction FCNN”) and generate a medical image including the specific tissue or a medical image from which the specific tissue is removed (see Fig.1; “Extracted Lung Structure”).
Regarding claim 10, the rejection of claim 4 is equally applicable here.
Regarding claim 11, the rejection of claim 5, is equally applicable here.
Regarding claim 12, the rejection of claim 6, is equally applicable here.
Regarding claim 13, the scope of claim 7 is fully encompassed by the scope of claim 1, accordingly, the rejection of claim 1, is equally applicable here (see Abstract; automated algorithms (CAD)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475.  The examiner can normally be reached on Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668